Name: Council Regulation (ECSC, EC, Euratom) No 3161/94 of 19 December 1994 adjusting, with effect from 1 July 1994, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  executive power and public service;  economic analysis
 Date Published: nan

 23. 12. 94 Official Journal of the European Communities No L 335/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 3161/94 of 19 December 1994 adjusting, with effect from 1 July 1994, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EC) No 3608/93 (2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the European Communities should be adjusted under the 1994 annual review ; Whereas, in view of the accession on 1 January 1995 of the new Member States, the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities must be calculated in accordance with Annex XI to the Staff Regulations for Austria, Finland and Sweden ; Whereas, in accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 1995 will entail the establishment before 31 December 1995 of new weightings with retroactive effect from 1 July 1995 ; Whereas these new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of a period of the 1995 financial year for which payment has already been made on the basis of this Regulation ; Whereas provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of the Council decision on the annual adjustment in respect of the 1995 financial year ; (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 328, 29 . 12. 1993, p. 1 . 23. 12. 94No L 335/2 Official Journal of the European Communities Whereas provision should be made for the effects of any such recovery to be spread over a period of not more than 12 months from the date of the Council decision on the annual adjustment in respect of the 1995 financial year, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1994 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is hereby replaced by the following : Step Grade 1 2 3 4 5 6 7 8 A 1 414 118 436 117 458 116 480 115 502114 524 113 A 2 367 496 388 488 409 480 430 472 451 464 472 456 A3/LA3 304 356 322 717 341 078 359 439 377 800 396 161 414 522 432 883 A4/LA4 255 689 270 021 284 353 298 685 313 017 327 349 341 681 356 013 A 5/LA 5 210 806 223 294 235 782 248 270 260 758 273 246 285 734 298 222 A 6/LA 6 182172 192112 202 052 211 992 221 932 231 872 241 812 251 752 A 7/LA 7 156 813 164 616 172 419 180 222 188 025 195 828 A8/LA8 138 689 144 282 B 1 182172 192112 202 052 211 992 221 932 231 872 241 812 251 752 B 2 157 838 165 238 172 638 180 038 187 438 194 838 202 238 209 638 B 3 132 395 138 548 144 701 150 854 157 007 163 160 169 313 175 466 B 4 114509 119845 125 181 130 517 135853 141 189 146 525 151 861 B 5 102 357 106 675 110 993 115 311 CI 116 797 121 506 126 215 130 924 135 633 140 342 145 051 149 760 C 2 101 585 105 902 110 219 114 536 118 853 123 170 127 487 131 804 C 3 94 762 98 460 102158 105 856 109 554 113 252 116 950 120 648 C 4 85 623 89 092 92 561 96 030 99 499 102 968 106 437 109 906 C 5 78 952 82187 85 422 88 657 D 1 89 226 93 127 97 028 100 929 104 830 108 731 112 632 116 533 D 2 81 355 84 820 88 285 91 750 95 215 98 680 102145 105 610 D 3 75 721 78 962 82 203 85 444 88 685 91 926 95167 98 408 D 4 71 396 74 325 77 254 80 183 (b)  Bfrs 6 236 shall be replaced by Bfrs 6 267 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 8 031 shall be replaced by Bfrs 8 071 in Article 2 (1 ) of Annex VII to the Staff Regulations,  Bfrs 14 347 shall be replaced by Bfrs 14 419 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 (1 ) of Annex VII thereto,  Bfrs 7 177 shall be replaced by Bfrs 7 213 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1994, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : 23. 12. 94 No L 335/3Official Journal of the European Communities Step . Category Group 1 2 3 4 A I 194 430 218 514 242 598 266 682 II 141 113 154 863 168 613 182 363 III 118 584 123 867 129 150 134 433 B IV 113 918 125 069 136 220 147 371 V 89 478 95 377 101 276 107 175 C VI 85 099 90 110 95 121 100 132 VII 76 168 78 759 81 350 83 941 D VIII 68 845 72 899 76 953 81 007 IX 66 299 67 223 68 147 69 071 Article 3 With effect from 1 July 1994, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 762 per month for officials in Grade C 4 or C 5,  Bfrs 5 767 per month for officials in Grade C 1 , C 2 or C 3. Ireland 92,1 Italy 94,2 except Varese 90,3 Luxembourg 100,0 Netherlands 103,0 Portugal 80,5 United Kingdom 106,7 except Culham 91,1 . Article 4 Pensions for which entitlement has accrued by 1 July 1994 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation. Article 5 With effect from 1 July 1994, '1 July 1993' in the second subparagraph of Article 63 of the Staff Regulations shall be replaced by *1 July 1994'. Article 6 1 . With effect from 1 July 1994, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows : 2. With effect from 1 January 1995, the weightings applicable to the remuneration of officials and other servants employed in the countries listed shall be as follows : Finland 100 (') Austria 100 (') Sweden 100 ('). 3 . In accordance with Annex XI to the Staff Regulations, these weightings could be adjusted before 31 December 1995 by a Council regulation establishing new weightings with effect from 1 July 1995. In this event, the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the adoption date of the decision on the 1995 adjustment. If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than 12 months from the date of the decision on the 1995 annual adjustment. 4. The weightings applicable to pensions shall be determined in accordance with Article 82 (1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (2) shall remain in force. Belgium Denmark Germany except : Bonn Karlsruhe Munich Greece Spain France 100,0 120.3 111.4 101,6 99,8 110,3 80,2 88,0 113,2 (') Provisional figure. (2) OJ No L 191 , 22. 7. 1988, p. 1 . No L 335/4 Official Journal of the European Communities 23. 12. 94 Article 7 With effect from 1 July 1994, the table in Article 10 (1 ) of Annex VII to the Staff Regula ­ tions shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to from 1st to . from 15th day 16th day 15th day 16th day Bfrs per calendar year A 1 to A 3 and LA 3 2 444 1 152 1 679 963 A 4 to A 8 and LA 4 to LA 8 and category B 2 372 1 075 1 610 840 Other grades 2 152 1 002 1 385 692 Article 8 With effect from 1 July 1994, the allowances for shiftwork laid down in Article 1 of Regu ­ lation (ECSC, EEC, Euratom) No 300/76 (') shall be Bfrs 10 903, Bfrs 16 456, Bfrs 17 993 and Bfrs 24 531 respectively. Article 9 With effect from 1 July 1994, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 3,901609. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (') OJ No L 38, 13. 2. 1976, p. 1 . Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ No L 124, 13. 5. 1987, p. 6) and last amended by Regulation (Euratom, ECSC, EC) No 3608/93 (OJ No L 328, 29. 12. 1993, p. 1 ). (2) OJ No L 56, 4. 3 . 1968, p. 8 . Regulation as last amended by Regulation (Euratom, ECSC, EC) No 3608/93 (OJ No L 328, 29. 12. 1993, p. 10).